JONES, Justice
(dissenting).
On preliminary consideration, I would grant the writ. As I understand the facts, the initial treating doctor, finding no ruptured disc, could not explain the employee’s continuing symptoms and inability to work. He referred the employee to a second doctor, a nerve specialist, who found and removed a ruptured disc. I do not understand how this creates a conflict in the evidence from which the trial court could find that the employee’s disability was unrelated to his industrial accident.
The first doctor’s conclusion that the employee’s disability was not compensable was initially tainted because it was based upon the erroneous diagnosis that he did not have a ruptured disc. Any speculation by the treating doctor that the injured employee may have ruptured a vertebral disc off the job is merely an unsupported theory to buttress his initial misdiagnosis. Even the restrictive “any evidence to support” standard — applicable in workmen’s compensation certiorari review — cannot justify the affirmance of an order which is unsupported by any reasonable view of the evidence.
ADAMS, J., concurs.